Citation Nr: 0900627	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for residuals of a low back injury.  The veteran 
testified before the Board in April 2004.  The Board remanded 
this claim for additional development in January 2005.  In a 
May 2006 decision, the Board reopened the veteran's claim for 
service connection for a low back disability and remanded the 
claim for further development.  


FINDING OF FACT

The veteran's currently-shown low back disability was first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.  


CONCLUSION OF LAW

The veteran's current low back disability not incurred in or 
aggravated by active service and arthritis of the lumbar 
spine was not manifest within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and January 
2005; a rating decision in August 2002; a statement of the 
case in December 2002; and a supplemental statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the veteran 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the veteran and had satisfied that duty prior to the 
final adjudication in the May 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, including service medical records, VA 
treatment records, private medical records, and prison 
medical records.  The veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination and opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law and 
we may therefore proceed to review the veteran's appeal.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran's service treatment records show that he was 
involved in a motor vehicle accident in September 1960.  He 
was treated for whiplash injury to the neck and mild 
contusion in the interscapular area of the back, but there 
was no record of treatment for any low back injury after the 
accident.  On separation examination in September 1963, the 
veteran made no complaints regarding his low back, and his 
spine was found to have no abnormalities.  Since the 
veteran's spine was found to be within normal limits on 
separation, and there were no recorded complaints of a low 
back injury during approximately four years of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
residuals of a low back injury.  38 C.F.R. § 3.303(b).  

The first post-service evidence of a low back disability is a 
June 1986 private medical report where the veteran reported 
experiencing dull, constant pain in the right low back after 
helping to lift a 200 pound object earlier in the day.  The 
diagnosis was muscular strain of the low back.  

Post-service VA and private medical records dated from 
November 1992 to June 2005 show that the veteran received 
intermittent treatment for chronic low back pain, prior 
hemilaminotomy on the left at L-5, focal disk protrusion at 
L5-S1, degenerative disk disease at L5-S1, loss of disk space 
height with some osteophytic spurs anteriorly of traction 
type variety with facet joint arthropathy changes at L5-S1, 
paracentral disk herniation at L5-S1, and lumbago.  At no 
point did any treating provider relate these findings to his 
period of active service.  A September 2003 letter from the 
veteran's private physician stated that the veteran's 
diabetes mellitus was complicated by a back injury sustained 
in a motor vehicle accident while on active duty.  He also 
asserted that the veteran's significant discomfort and 
limitation of motion from his back injury had complicated the 
management of his diabetes mellitus.  

The veteran submitted an undated lay statement from his 
sister in support of his claim.  The veteran's sister 
reported that she and her mother visited him in his military 
base in 1960 after he had been in the motor vehicle accident.  
She stated that he had been hospitalized for acute back and 
neck pain.  She further reported that the veteran had 
experienced trouble sleeping due to the pain ever since then 
and that he had been unable to come out and visit her because 
of his neck and back pain.  

The veteran testified before the Board at a video conference 
hearing in April 2004.  Testimony revealed that the veteran 
was involved in a car accident in 1960 when he was being 
driven back to base by another serviceman.  He testified that 
the driver ran the car into the bank, causing them to go off 
a cliff on the base road.  He reported that he had complained 
about his back and neck at the time but that x-rays of his 
back had been normal.  He stated that his back had continued 
to bother him over the years and that he underwent surgery on 
his low back in 1993.  He testified that his back pain had 
worsened through the years and that he had received 
continuous treatment for his back at different medical 
centers.  

On VA examination in January 2007, the veteran reported that 
several years after discharge from service, he sneezed and 
experienced back pain for which he had to be hospitalized.  
He stated that he underwent a lumbar diskectomy in 1978 or 
1979 and that he had not worked since then.  He complained 
that his back pain worsened with activities and reached a 
level of 8-10 at times.  Examination revealed that the 
veteran had 30 degrees flexion, 10 degrees extension, and 10 
degrees lateral flexion.  The examiner noted that each range 
of motion was limited at its extreme by the increase in his 
level of pain.  The veteran walked with a limp and had a 
well-healed surgical scar over his lumbar spine.  An x-ray 
showed lumbar disk disease at L5-S1.  The disk space was 
almost completely obliterated, and there were signs of 
degenerative disk disease of the lumbar spine.  The examiner 
reviewed the entire claims file and diagnosed the veteran 
with degenerative disk disease of the lumbar spine.  He 
opined that there was no way to connect the veteran's current 
back disability to his period of military service.  He 
explained that events following separation from service 
accounted for events that could have caused a rupture in the 
lumbar spine that resulted in degenerative disk disease of 
the lumbar spine.  He asserted that he could not opine that 
the veteran's current back disability was caused by anything 
other than events that occurred after separation from service 
without resorting to mere speculation.  He concluded that the 
veteran's residuals of a low back injury were not secondary 
to the motor vehicle accident in service because there was no 
record of any complaint of back pain for many years after the 
veteran left service that would indicate that he had ruptured 
a disk or injured his back in the automobile accident in 
service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2007 VA medical opinion is 
probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the veteran, and adequate rationale 
for the opinion.  

The only contrary medical evidence consists of the September 
2003 letter from the veteran's private physician, which 
appears to have been based solely upon the veteran's own 
reported history of having injured his low back during 
service.  As the contemporaneous medical evidence fails to 
show a low back injury during service, the probative value of 
this opinion is diminished.  Where the facts show that the 
veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  See also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value].

Service connection may be granted when the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the evidence does not support a finding of any 
medical nexus between military service and the veteran's 
residuals of a low back injury.  Rather, the preponderance of 
the evidence is against the veteran's claim for service 
connection.  Thus, service connection for residuals of a low 
back injury is not warranted.  In addition, because the 
veteran was not diagnosed with arthritis of the back (or any 
other back disability) within one year after discharge from 
service, presumptive service connection for residuals of a 
low back injury is not warranted.    

The first post-service evidence of a low back disability is 
dated in June 1986, approximately 23 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran and his sister contend that he has current 
residuals of a low back injury which are related to his 
active service.  However, as laypersons, the veteran and his 
sister are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran and 
his sister are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's low back disability began many years after service 
and was not caused by any incident during service.  The Board 
concludes that the veteran's low back disability was not 
incurred in or aggravated by service.  In short, the 
currently-shown low back disability was not the result of any 
injury in service, and is not otherwise related to service.  
As the preponderance of the evidence is against the claim for 
service connection, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


